DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 03/11/2021 has been entered and fully considered. Claims 11, 12 and 14-21 are pending, of which claims 11, 15, 16 and 19 are currently amended. No new matter has been added.
In view of the amendment, the previous rejections of claims 11-13 and 16-21 under 35 USC 112, claims 11, 12, 14-16, 19 and 20 under 35 USC 102, and claim 13 under 35 USC 103 are withdrawn, however the previous rejections of claims 14 and 15 under 35 USC 112 and claims 17, 18 and 21 under 35 USC 103 are maintained, and claims 11, 12 and 14-21 are rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "encompasses" in each of claims 14 and 15 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Specifically, the recitation in claim 14 that “the positive active material encompasses a second component which contains LiMO2” sets forth a scope for the positive active material which is broader than only a second component which contains LiMO2, with no indication of what other components are or are not included in such scope. Similarly, the recitation in claim 15 that “the positive active material encompasses a compound having the formula (IV)” sets forth a scope for the positive active material which is broader than only a compound having the formula (IV), with no indication of what other components are or are not included in such scope.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 14-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0141331 A1 (Lee).
2MnO3 doped with a fluoro compound [0017] such as AlF3 at 0.02 to 0.06 mol [0025]. To use the notation of the claims, this corresponds to Li2-zNazMn1-yAlyO3-3yF3y where 0.06 ≥ y ≥ 0.02 and z=0. Lee further discloses a cathode including the cathode active material, and a lithium secondary battery including the cathode [0037].
Lee does not disclose that Na is included in an amount 0.2 > z > 0, however the claimed range is so mathematically close to the amount of Na included in Lee of z=0, that the difference is virtually negligible absent any showing of unexpected results or criticality. See In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018); MPEP 2144.05 I. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claims 14 and 15, Lee further discloses that the lithium metal composite compound may include the doped Li2MnO3 in an amount of 20% or more mixed with LiMO2, wherein M is one or more metals selected from the group consisting of Ni, Co and Mn [0022], [0023]. To use the notation of the claims, this corresponds to a(LiMO2) : 1-a(Li2-zNazMn1-yAlyO3-3yF3y) where 0.8 ≥ a ≥ 0, 0.06 ≥ y ≥ 0.02 and z=0.
Although Lee does not disclose that Na is included in an amount 0.2 > z > 0, the claimed range is so mathematically close to the amount of Na included in Lee of z=0, that the difference is virtually negligible absent any showing of unexpected results or criticality.

Regarding claim 21, Lee does not explicitly disclose the claimed range 0.05 ≥ y ≥ 0. However, the claimed range nevertheless would have been obvious to one of ordinary skill in the art, because it overlaps with Lee’s disclosed range of 0.06 ≥ y ≥ 0.02. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05 I. Furthermore, it would have been obvious to optimize the range of y (equivalent to the amount of the fluoro compound), because Lee teaches that it affects rate capability and lifespan characteristic [0026]. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II. A.
Claims 11, 12, 14-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0141331 A1 (Lee) in view of US 2015/0093646 A1 (Kawada).
Regarding claims 11, 12, 16 and 19, Lee discloses a cathode active material composed of a lithium-excess lithium metal composite oxide including Li2MnO3 doped with a fluoro compound [0017] such as AlF3 at 0.02 to 0.06 mol [0025]. To use the notation of the claims, this corresponds to Li2-zNazMn1-yAlyO3-3yF3y where 0.06 ≥ y ≥ 0.02 and z=0. Lee further discloses a 
Lee does not disclose that Na is included in an amount 0.2 > z > 0. Kawada however teaches including Na in a lithium metal oxide positive-electrode active material [0038], wherein a variable a representing the molar ratio of Na is preferably 0.0001 or more and 0.1 or less, because a of 0.0001 or more results in a greater interplanar spacing for lithium ion transfer and improved charge/discharge characteristics, and a of more than 0.1 may result in a smaller number of sites to be occupied by lithium ions and a lower capacity [0043]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include Na in an amount of 0.2 > z > 0, as in Kawada, in the positive active material of Lee, because it would result in improved charge/discharge characteristics without lowering capacity. 
Regarding claims 14 and 15, Lee further discloses that the lithium metal composite compound may include the doped Li2MnO3 in an amount of 20% or more mixed with LiMO2, wherein M is one or more metals selected from the group consisting of Ni, Co and Mn [0022], [0023]. To use the notation of the claims, and taking into account the modification by Kawada, this would correspond to a(LiMO2) : 1-a(Li2-zNazMn1-yAlyO3-3yF3y) where 0.8 ≥ a ≥ 0, 0.06 ≥ y ≥ 0.02 and 0.2 > z > 0.
Regarding claim 20, Lee further discloses that the battery is for use in smart device and electric vehicles and the like [0004].
Regarding claim 21, Lee does not explicitly disclose the claimed range 0.05 ≥ y ≥ 0. However, the claimed range nevertheless would have been obvious to one of ordinary skill in the art, because it overlaps with Lee’s disclosed range of 0.06 ≥ y ≥ 0.02. In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05 I. Furthermore, it would have been obvious to optimize the range of y (equivalent to the amount of the fluoro compound), because Lee teaches that it affects rate capability and lifespan characteristic [0026]. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II. A.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0141331 A1 (Lee), as applied to claims 11, 12, 14-16 and 19-21 above, in view of US 2015/0118563 A1 (Chen), or alternatively, over US 2014/0141331 A1 (Lee) in view of US 2015/0093646 A1 (Kawada), as applied to claims 11, 12, 14-16 and 19-21 above, and further in view of US 2015/0118563 A1 (Chen),
Lee, or the combination of Lee and Kawada, teaches the positive electrode of claim 16, as shown above, but does not teach that a coating containing AlF3 is applied on the positive active material. Chen however teaches a lithium-rich positive electrode material that has a coating structure, because a coating layer in the coating structure can improve cycle performance, rate performance and electrochemical performance of the material [0057], wherein the coating layer may be AlF3 [0132]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to coat the positive active material of Lee, or of 3, as in Chen, because it would improve cycle performance, rate performance and electrochemical performance of the material.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0141331 A1 (Lee), as applied to claims 11, 12, 14-16 and 19-21 above, in view of US 2008/0038635 A1 (Sheem), or alternatively, over US 2014/0141331 A1 (Lee) in view of US 2015/0093646 A1 (Kawada), as applied to claims 11, 12, 14-16 and 19-21 above, and further in view of US 2008/0038635 A1 (Sheem).
Lee, or the combination of Lee and Kawada, teaches the positive electrode of claim 16, as shown above, but does not teach that a coating containing carbon is applied on the positive active material. Sheem however teaches coating a conductive material on a surface of an active material and thereby, the surface conductivity is improved, wherein the conductive material includes carbon conductive material [0021], and the active material may include any positive active material that is generally used for a rechargeable lithium battery [0034]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to coat the positive active material of Lee, or of the combination of Lee and Kawada, with a coating containing carbon, as in Sheem, because it would improve the surface conductivity.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is found in paragraph [0043] of Kawada, which teaches that including Na can improve charge/discharge characteristics by increasing the interplanar spacing for lithium ion transfer.
The applicant argues that it would not have been obvious to apply Kawada’s teaching to include Na to the material of Lee, based on the different formulas of the lithium transition metal oxides in each reference. It is noted that the "use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the materials of Lee and Kawada are sufficiently related that one of ordinary skill in the art would make the combination, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727